 

soa wena

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2/4/2222
x

 

 

YOVANNY DOMINGUEZ, and on behalf of all:

other persons similarly situated,
19 Civ. 10815 (LTS) (RWL)

Plaintiff,

 

- against - ORDER

SOULCYCLE, INC.,
Defendant. :
Xx

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

As per the initial case management conference held on February 6, 2020,
discovery is stayed pending submission and determination of Defendant’s planned motion
to dismiss. If for any reason no motion is filed, however, the parties shall promptly advise
the Court.

SO ORDERED.
ROBERT h— 1
UNITED STATES MAGISTRATE JUDGE

Dated: February 6, 2020
New York, New York

Copies transmitted to all counsel of record.
